             Case 5:13-cr-00042-R Document 18 Filed 04/30/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                                    )
                                                             )
                          Plaintiff,                         )
                                                             )
v.                                                           )        Case No. CR-13-42-R
                                                             )
BARRY WARD,                                                  )
                                                             )
                          Defendant.                         )

                                                       ORDER

        The Court is in receipt of a letter dated April 19, 2020 from Defendant Barry Ward,

wherein he requests that the Court assist him in being released from incarceration or

ordered to complete his sentence on home confinement in light of the Covid-19 pandemic.

(Doc.No. 17). The Court construes the letter in part as a motion for sentence modification

pursuant to the First Step Act of 2018, Pub. L. No. 115-391. Upon review, the Court denies

Defendant’s requests for either a sentence modification or for an order that he be permitted

to complete his sentence on home confinement.1

        The Court’s limited authority to reduce Defendant’s sentence under the First Step

Act of 2018 is provided by 18 U.S.C. § 3582(c). Under that provision:

        (1) In any case—
                (A) the court, upon motion of the Director of the Bureau of Prisons,
                or upon motion of the defendant after the defendant has fully
                exhausted all administrative rights to appeal a failure of the Bureau of
                Prisons to bring a motion on the defendant’s behalf or the lapse of 30
                days from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce the term of

1
 According to the Bureau of Prisons inmate locator Mr. Ward is currently scheduled to complete his sentence in
April 2025.

                                                        1
          Case 5:13-cr-00042-R Document 18 Filed 04/30/20 Page 2 of 3



             imprisonment (and may impose a term of probation or supervised
             release with or without conditions that does not exceed the unserved
             portion of the original term of imprisonment), after considering the
             factors set forth in section 3553(a) to the extent that they are
             applicable, if it finds that—
                    (i) extraordinary and compelling reasons warrant such
             a reduction; or
                    (ii) the defendant is at least 70 years of age, has served at least
                    30 years in prison, pursuant to a sentence imposed under
                    section 3559(c), for the offense or offenses for which the
                    defendant is currently imprisoned, and a determination has
                    been made by the Director of the Bureau of Prisons that the
                    defendant is not a danger to the safety of any other person or
                    the community, as provided under section 3142(g); and that
                    such a reduction is consistent with applicable policy statements
                    issued by the Sentencing Commission; and
             (B) the court may modify an imposed term of imprisonment to the
             extent otherwise expressly permitted by statute or by Rule 35 of the
             Federal Rules of Criminal Procedure; and

      (2) in the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently been
      lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o), upon
      motion of the defendant or the Director of the Bureau of Prisons, or on its
      own motion, the court may reduce the term of imprisonment, after
      considering the factors set forth in section 3553(a) to the extent that they are
      applicable, if such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)-(2).

      The only potentially applicable provision, § 3582(c)(1)(A)(i), would require

Defendant Ward to establish the existence of “extraordinary circumstances” warranting

modification of his sentence. Although the Covid-19 situation at USP Lompoc arguably

presents compelling circumstances, section 3582(c)(1)(A) requires either that the motion

be filed by the Director of the BOP or that Defendant demonstrate that he exhausted his




                                             2
               Case 5:13-cr-00042-R Document 18 Filed 04/30/20 Page 3 of 3



administrative remedies within the BOP prior to filing for relief with the Court.2 Therefore,

the Court cannot grant relief pursuant to § 3582(c)(1)(A)(i). See United States v. Keith, No.

CR-16-62-D, 2019 WL 6617403, at *1 (W.D. Okla. Dec. 5, 2019) (denying motion

pursuant to § 3582(c)(1)(A) where defendant failed to fully exhaust his administrative

remedies within the BOP).

          In the letter, Defendant alternatively requests that the Court permit him to complete

his sentence on home confinement. “[T]he Bureau of Prisons—not the Court—. . . decides

whether home detention is appropriate.” United States v. Boone, No. CR-18-144-R, Doc.

52, p.3 (W.D. Okla. Nov. 20, 2019); United States v. Cosby, 180 F. App’x 13, 13 (10th Cir.

2006) (“Neither [the Circuit Court] nor the District Court . . . have power to dictate

placements to the Bureau of Prisons.”). Accordingly, the Court is without authority to

direct that Mr. Ward be placed in home confinement.

          For the foregoing reasons, the Court denies Defendant Ward’s request that the Court

modify his sentence or permit him to complete his sentence on home confinement.

          IT IS SO ORDERED this 30th day of April 2020.




2
    The Court makes no conclusion about the situation at USP Lompoc.

                                                        3
